Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is a display device that includes first pixels partitioned into a plurality of blocks, each of the plurality of blocks being categorized as a first block or a second block, a sensor configured to generate first sensing data for at least two of the first pixels in each of the5 plurality of blocks during a first period, and a sensing controller configured to generate interpolated data for the first pixels that are not sensed by the sensor by interpolating the first sensing data, for the first block, and configured to forgo interpolation of the first sensing data, for the second block. The sensor generates second sensing data for the first pixels that are not sensed by the sensor, for the second block, during a second period after the first period. 
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a display device and a method of driving a display device including, inter alia, 
first pixels partitioned into a plurality of blocks, each of the plurality of blocks being categorized as a first block or a second block; a sensor configured to generate first sensing data for at least two of the first pixels in each of the plurality of blocks during a first period; and a sensing controller configured to generate interpolated data for the first pixels that are not sensed by the sensor by interpolating the first sensing data, for the first block, and configured to forgo interpolation of the first sensing data, for the second block, wherein the sensor generates second sensing data for the first pixels that are not 
first pixels; a lookup table including stress values for the first pixels, wherein a stress value of a first pixel is a cumulative value indicating a level of stress applied to the first pixel based on at least one of an amount of current flowing through the first pixel, an ambient temperature of the first pixel, and a grayscale represented by the first pixel; a sensor configured to generate sensing data for at least some of the first pixels; and a sensing controller configured to generate interpolated data for at least some of the first pixels that are not sensed by interpolating the sensing data with reference to the stress values, of claim 10 (fig. 16); 
generating first sensing data for at least two of pixels in each of the plurality of blocks during a first period; -4- Application No.: 16/986,157generating interpolated data for a first group of pixels that are not sensed by interpolating the first sensing data, for a first block among the plurality of blocks; and generating second sensing data for a second group of pixels that are not sensed for a second block among the plurality of blocks during a second period after the first period, of claim 18 (fig. 13-15); and 
generating sensing data for at least some of the pixels; and generating interpolated data for a pixel that is not sensed by interpolating the sensing data with reference to a stress value, wherein the stress value is a cumulative value indicating a level of stress applied to the pixel based on at least one of an amount of current flowing through the pixel, an ambient temperature of the pixel, and a grayscale represented by the pixel, of claim 21 (fig. 16).
Park et al. (US 2016/0189618), hereinafter as Park, teaches selectively sensing device characteristics of pixels in a sensing period. Input image displayed on a display panel is analyzed to determine the complexity or gray level difference in different portions of the input image. Based on analysis, the portions of the display panel likely to result in significantly difference in device characteristics are selected with smaller intervals but portions of the display panel likely to experience the same or similar device characteristics are selected with larger intervals. The device characteristics of only the selected pixels are sensed in a sensing period while the remaining pixels are estimated based on the sensed device characteristics.  Park does not teach nor suggest above features as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/Primary Examiner, Art Unit 2628